Exhibit 10.1

 



CIG WIRELESS CORP.

2015 INCENTIVE BONUS PLAN

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

1.1 Establishment. The CIG Wireless Corp. 2015 Incentive Bonus Plan (the
“Plan”), as herein set forth and as may be amended from time to time, is
effective as of March 20, 2015 (the “Effective Date”).

 

1.2 Purpose. The purpose of the Plan is to attract, retain and provide incentive
compensation to employees of the Company or its Affiliates, by providing the
opportunity to participate in the growth of the Company.

 

ARTICLE II

 

DEFINITIONS

 

2.1 Definitions. As used in this Plan the following terms have the meanings
stated. The singular includes the plural, and the masculine gender includes the
feminine and neuter genders, and vice versa, as the context requires.

 

“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) directly or indirectly controlled
by the Company (or such other entity referenced herein in connection with the
term “Affiliate”).

 

“Applicable Percentage” has the meaning, with respect to a given Participant,
assigned to such term in such Participant’s Award Agreement; provided, however,
that, except as otherwise provided in a Participant’s Award Agreement, each
Participant’s Applicable Percentage shall be re-calculated each time: (x) there
is a forfeiture or cancellation of an Award (prior to a Realization Event) so
that each such Participant’s Applicable Percentage shall be increased by its pro
rata portion (disregarding the Applicable Percentage of the forfeited or
cancelled Award) of the Applicable Percentage of the forfeited or cancelled
Award (i.e., pro-rata accretion); and (y) there is a grant of a new Award so
that each such Participant’s Applicable Percentage shall be decreased by a
percentage equal to the product of such Participant’s Applicable Percentage
(prior to the grant of the new Award) multiplied by the Applicable Percentage of
the new Award (i.e., pro-rata dilution).

 

“Award” means an award of a Plan Bonus under the Plan.

 

“Award Agreement” means the written agreement entered into between a Participant
and the Company evidencing the award of a Plan Bonus.

 

“Board” means the Board of Directors of the Company or the Committee.

 

“Bonus Expiration Date” has the meaning assigned to such term in Section 4.2.

 



 

 

 

“Cause” means, with respect to a Participant, unless otherwise defined in a
written employment agreement between such Participant and the Company or its
Affiliates in effect on the date of such Participant’s Award Agreement, (i) such
Participant’s indictment for, or conviction or entry of a plea of guilty or nolo
contendere to (A) any felony or (B) any crime (whether or not a felony)
involving moral turpitude, fraud, theft, breach of trust or other similar acts,
(ii) such Participant’s being or having been engaged in conduct constituting
breach of fiduciary duty, willful misconduct or negligence relating to the
Company or its Affiliates or the performance of such Participant’s duties, (iii)
such Participant’s willful failure to (A) follow a reasonable and lawful
directive of the Company or its Affiliates or (B) comply with any written rules,
regulations, policies or procedures of the Company or its Affiliates, (iv) such
Participant’s breach of the Plan or such Participant’s Award Agreement or any
other written agreement with the Company or its Affiliates, including, without
limitation, any applicable non-competition, non-solicitation and confidentiality
agreement between such Participant and the Company or its Affiliates, (v) such
Participant’s failure to perform at a level of effort or results commensurate
with such Participant’s responsibilities, other than as a result of permanent
disability or (vi) such Participant’s deliberate and continued failure to
perform his or her material duties to the Company; which in the case clause (v)
or (vi) hereof, is not cured by such Participant within ten (10) days of receipt
of written notice thereof from the Company or its Affiliates specifying the
particulars of the conduct constituting Cause.

 

“Certificate of Designations” means the Certificate of Designation, Preferences
and Rights of Series A-1 Non-Convertible Preferred Stock and Series A-2
Convertible Preferred Stock of CIG Wireless Corp., dated August 1, 2013.

 

“Closing Date” means the date of the consummation of a Realization Event.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or any similar
committee.

 

“Company” means CIG Wireless Corp. and any successor thereof.

 

“Confidential Information” has the meaning assigned to such term in Section 6.1.

 

“Continuing Service Conditions” has the meaning assigned to such term in Section
4.4.

 

“Fir Tree Investors” means Fir Tree Capital Opportunity (LN) Master Fund, L.P.
and Fir Tree REF III Tower LLC.

 

“Funding Agreement” means that certain Funding Agreement, dated as of March 20,
2015, by and among the Company and the Fir Tree Investors.

 

“Good Reason” means, with respect to a given Participant, unless otherwise
defined in a written employment agreement between such Participant and the
Company or its Affiliates in effect on the date of such Participant’s Award
Agreement, (i) a material reduction in such Participant’s base salary, (ii) a
material diminution in such Participant’s duties, (iii) such Participant being
required to relocate to a principal place of employment more than fifty (50)
miles from such Participant’s current principal place of employment with the
Company or its Affiliates (other than any relocation required in connection with
a relocation of the Company’s corporate headquarters), (iv) a material breach by
the Company or any of its Affiliates of any written agreement with such
Participant; which in the case of clauses (i), (ii), (iii) or (iv) hereof, is
not cured by the Company or its Affiliates within ten (10) days of its receipt
of written notice thereof from such Participant specifying the particulars of
the conduct constituting Good Reason; provided that such Participant gives such
notice to the Company within thirty (30) days of the first occurrence of such
event; otherwise, Good Reason shall be deemed waived with respect to such event.

 



-2-

 

 

“Holdback Amount” has the meaning assigned such term in Section 4.3.

 

“Holdback Charge” has the meaning assigned to such term in Section 4.3.

 

“Holdback Payment Date” has the meaning assigned to such term in Section 4.3.

 

“Indemnification Agreement” means that certain Indemnification and Joinder
Agreement, dated as of March 20, 2015, by and among Vertical Bridge
Acquisitions, LLC, a Delaware limited liability company (“Parent”), Vertical
Steel Merger Sub Inc., a Nevada corporation and a wholly-owned subsidiary of
Parent, the Company, and the Fir Tree Investors.

 

“Indemnity Claims” has the meaning assigned to such term in Section 4.3.

 

“MIP Replacement Agreement” means any agreement between the Company and an
employee or other service provider of the Company, other than an Award under the
Plan, pursuant to which the Company agreed to pay a stay bonus or other bonus to
such employee or other service provider in lieu of, and to replace, a grant of
restricted stock that was awarded under the special management incentive program
established under the Company’s 2014 Equity Incentive Plan, including without
limitation any and all such agreements dated January 27, 2015.

 

“Participant” means a Service Provider who has been awarded the right to receive
a Plan Bonus.

 

“Payment” has the meaning assigned to such term in Section 8.7.

 

“Plan Bonus” means an award pursuant to Article IV of the Plan.

 

“Plan Bonus Pool” means an amount equal to the percentage of the Total Net
Proceeds of a Realization Event set forth on Exhibit A; provided, however, if
there are no outstanding Awards at the time of a Realization Event, then the
Plan Bonus Pool shall be zero and have no value.

 

“Realization Event” means the consummation, simultaneous with or after the
redemption or sale of a majority of the Series A-1 Preferred Stock held by the
Fir Tree Investors, but in all events on or prior to the Bonus Expiration Date,
of one or more of the following events pursuant to which the consideration
received by the Fir Tree Investors (other than consideration received for Series
A-1 Preferred Stock) is comprised of at least fifty percent (50%) cash: (i) a
sale (whether by sale, merger, consolidation or other similar business
combination), in one or more transactions, of more than fifty percent (50%) of
the aggregate voting power of the equity securities of the Company to one or
more third-parties that are not Affiliates of the Fir Tree Investors; or (ii) a
sale or other disposition, in one or more transactions, of all or substantially
all of the assets of the Company to one or more third-parties that are not
Affiliates of the Fir Tree Investors; provided that such event also constitutes
a “change in control event” within the meaning of Section 409A.

 



-3-

 

 

“Release” has the meaning assigned to such term in Section 4.2.

 

“Restrictive Covenants” has the meaning assigned to such term in Section 6.1.

 

“Section 409A” has the meaning assigned to such term in Section 8.7.

 

“Section 280G” has the meaning assigned to such term in Section 8.7.

 

“Series A-1 Preferred Stock” means the Company’s Series A-1 Nonconvertible
Preferred Stock.

 

“Series A-2 Preferred Stock” means the Company’s Series A-2 Convertible
Preferred Stock.

 

“Service Provider” means an employee of the Company or any of its Affiliates or
a member of the Board.

 

“Total Net Proceeds” means, with respect to a Realization Event, the difference
of: (x) the value of all cash, securities, or any other form of consideration
paid or payable, directly or indirectly, by the acquiring party(ies) to the Fir
Tree Investors in consideration of the Series A-1 Preferred Stock and the Series
A-2 Preferred Stock in the Realization Event; minus: (y)(i) the purchase price
paid by the Fir Tree Investors in respect of the Series A-1 Preferred Stock and
Series A-2 Preferred Stock, (ii) all accrued and unpaid dividends owing to the
Fir Tree Investors in respect of the Series A-1 Preferred Stock and the Series
A-2 Preferred Stock as of the Realization Event, (iii) all accrued and unpaid
interest thereon, of any outstanding indebtedness owing to the Fir Tree
Investors as of the Realization Event, (iv) fees and expenses of any legal,
financial, tax or other advisors to each of the Company (including the Board or
any committees thereof) and the Fir Tree Investors, (v) taxes (other than income
taxes), fees, expenses, and other costs payable by the Company or the Fir Tree
Investors in connection with the Realization Event, including, without
limitation, sale bonuses, severance payments, stay-bonuses and other
compensation payable to employees by reason of a Realization Event that are
incurred by the Company or the Fir Tree Investors, other than compensation paid
pursuant to a MIP Replacement Agreement (all of the items in clauses (iv) and
(v) are referred to herein as the “Other Expenses”); and (vi) all amounts funded
in escrow by the Fir Tree Investors pursuant to the Funding Agreement. For
avoidance of doubt, in determining Total Net Proceeds, (A) the Plan Bonus
(including any Holdback Amount) shall be deducted from the amount in clause (x),
and (B) any compensation paid pursuant to a MIP Replacement Agreement shall not
be deducted from the amount in clause (x). The amount of Other Expenses shall be
as reasonably determined by a majority of the non-management members of the
Board prior to the Closing Date. In the case of a Realization Event that is an
asset purchase transaction, the amount in clause (x) shall include the amount of
any indebtedness of the Company that is assumed by an acquirer and there shall
be subtracted from the amount thereof the amount of any liabilities of the
Company (other than trade payables and similar liabilities arising in the
ordinary course of the Company’s business) as of the date of the Realization
Event that are not assumed by the acquirer in connection therewith. The amount
in clause (x) shall include any amounts deposited in escrow to support indemnity
obligations or working capital purchase price adjustments, but not any earn-outs
or other contingent or future payments which become payable based upon
performance.

 



-4-

 

 

ARTICLE III

 

ADMINISTRATION

 

3.1 Administration. The Plan shall be administered by the Board. The Board shall
have the authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan. All decisions made by the Board
pursuant to the provisions of the Plan shall be final and binding on all
persons, including the Company and Participants.

 

ARTICLE IV

 

AWARDS

 

4.1 Individual Awards. Prior to a Realization Event, the Board may from time to
time award Service Providers the right to receive a Plan Bonus, subject to the
terms and conditions of the Plan. To accept such Award, a Participant shall be
required to execute an Award Agreement setting forth such Participant’s
Applicable Percentage of the Plan Bonus Pool and such other terms and conditions
as the Board deems appropriate.

 

4.2 Eligibility and Conditions. Notwithstanding anything in this Plan to the
contrary, in order for a Participant to be paid a Plan Bonus under the Plan: (a)
such Participant must satisfy the applicable Continuing Service Conditions; (b)
a Realization Event must occur on or prior to December 31, 2017, or such earlier
or later date that a majority of the non-management members of the Board shall
determine prior to the Closing Date (as applicable, the “Bonus Expiration
Date”); (c) such Participant must execute and deliver a general release
substantially in the form attached as Exhibit B hereto (the “Release”); and (d)
such Participant must comply with the confidentiality, non-solicitation,
cooperation and other covenants, as applicable, set forth in Article VI below.
If a Realization Event does not occur on or prior to the Bonus Expiration Date,
for any reason or for no reason, or if any other conditions are not satisfied
with respect to a Participant at the time a Plan Bonus would otherwise be
payable hereunder (but for such condition(s)), the Award Agreement with respect
to each such Participant will automatically terminate and be void and of no
further effect, and neither the Company nor any stockholder will have any
liability to such Participant(s) with respect to a Plan Bonus.

 

4.3 Payment. With respect to a given Participant, in the event that the
eligibility and conditions set forth in Section 4.2 are met as of the Closing
Date, then except as otherwise provided in an Award Agreement: (a) seventy-five
percent (75%) of such Participant’s Plan Bonus shall be paid to such Participant
by the Company on the Closing Date; and (b) twenty-five percent (25%) of such
Participant’s Plan Bonus (the “Holdback Amount”) shall be held back and paid to
such Participant by the Company on the second anniversary of the Closing Date
(the “Holdback Payment Date”); provided, however, the Holdback Amount payable to
such Participant shall be reduced, but not below zero, by a portion (the
“Holdback Charge”) of any payments made by the Fir Tree Investors pursuant to
the indemnification obligations of the Fir Tree Investors under the definitive
agreement governing the Realization Event or any stockholder appraisal rights on
or prior to the Holdback Payment Date (the “Indemnity Claims”). Such
Participant’s Holdback Charge shall be equal to the total amount of any
Indemnity Claims multiplied by a percentage set forth in such Participant’s
Award Agreement, as reasonably calculated by the Board.

 



-5-

 

 

4.4 Continuing Service Conditions. A Participant will satisfy the continuing
service conditions (the “Continuing Service Conditions”) provided that such
Participant remains in continuous employment with the Company or its Affiliates
through the Closing Date or such Participant’s employment is terminated prior to
the Closing Date by the Company without Cause, by such Participant for Good
Reason or due to death or disability.

 

ARTICLE V

 

CANCELLATION AND FORFEITURE

 

5.1 Cancellation and Forfeiture. Notwithstanding anything in this Plan to the
contrary:

 

(a) Upon (i) a Participant’s violation (before or after the Closing Date) of the
confidentiality, non-solicitation, cooperation or other covenants, as
applicable, set forth in Article VI, or (ii) the termination of a Participant’s
employment (before or after the Closing Date) by the Company or its Affiliates
for Cause or a Participant’s voluntary termination of employment with the
Company or its Affiliates without Good Reason (or with Good Reason, but at the
time of such termination circumstances constituting Cause (whether or not then
known) exist), then except as otherwise provided in such Participant’s Award
Agreement, such Participant’s Award Agreement (including without limitation any
Plan Bonus or Holdback Amount payable thereunder) shall be automatically and
immediately cancelled without compensation or further liability to such
Participant.

 

(b) Any Plan Bonus cancelled and forfeited hereunder prior to the occurrence of
a Realization Event shall remain in the Plan Bonus Pool and, except as otherwise
provided in an Award Agreement, be re-allocated to the then remaining
Participants by operation of the re-calculation of their respective Applicable
Percentages pursuant to the definition thereof and a corresponding adjustment to
the respective Holdback Charges. Any Plan Bonus amount that is cancelled and
forfeited and not re-allocable to the then remaining Participants, or otherwise
forfeited or not payable pursuant to the terms of the Plan or any Award
Agreement, including without limitation any forfeited Holdback Amount, or any
other amount contributed to the Plan Bonus Pool and not payable pursuant to the
terms of the Plan or any Award Agreement (as in effect at the time of a
Realization Event), shall, upon written notice to the Company, be promptly paid
by the Company to the Fir Tree Investors.

 



-6-

 

 

ARTICLE VI

 

CONFIDENTIALITY, NON-SOLICITATION, AND COOPERATION

 

6.1 Confidentiality and Non-Solicitation. By acceptance of an Award, each
Participant acknowledges that by virtue of his or her employment with the
Company or its Affiliates, he or she from time to time may obtain confidential
and proprietary information concerning the Company and its Affiliates and each
of their respective businesses that is not readily available to the public, and
that the Company and its Affiliates are entitled to protection against wrongful
use of any of that information and that the Company would not offer the
opportunity to receive a Plan Bonus but for the covenants contained in this
Article VI (the “Restrictive Covenants”), which are made by Participants for the
benefit of the Company and its Affiliates. Accordingly, Participants hereby
agree that:

 

(a) While Participants are employed by the Company or its Affiliates and at all
times thereafter, Participants shall, (i) treat confidentially and not disclose
all or any portion of such Confidential Information (as defined below), or (ii)
not use such Confidential Information for the benefit of themselves or any other
Person. Participants acknowledge and agree that such Confidential Information is
proprietary and confidential in nature and belongs to the Company and its
Affiliates. If a Participant is requested or required to disclose (after such
Participant has used his or her commercially reasonable efforts to avoid such
disclosure and after promptly advising and consulting with the Company about
such Participant’s intention to make, and the proposed contents of, such
disclosure) any of the Confidential Information (whether by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process by a governmental authority), such Participant shall, and shall
cause such Participant’s representatives to, provide the Company with prompt
written notice of such request so that the Company may seek an appropriate
protective order or other appropriate remedy. At any time that such protective
order or remedy has not been obtained, such Participant or such Participant’s
representative may disclose only that portion of the Confidential Information
which such Participant is legally required to disclose or of which disclosure is
required to avoid sanction for contempt or any similar sanction, and such
Participant shall exercise commercially reasonable efforts to obtain assurance
that confidential treatment will be accorded to such Confidential Information so
disclosed. Participants further agree that, from and after the date hereof,
Participants and Participants’ representatives, upon the reasonable request of
the Company, promptly will deliver to the Company all documents, or other
tangible embodiments, constituting Confidential Information or other information
with respect to the Company and its Affiliates. “Confidential Information” means
(i) information of any nature and in any form which at the time concerned is not
generally known to those persons engaged in business similar to that conducted
or contemplated by the Company or its Affiliates, including without limitation,
business plans, tower lists, tower development plans, financial information,
sales or marketing materials or strategies, contracts, form of contracts,
abstracts, computer software, information relating to the properties, customer
and supplier lists, formulae, know-how, processes, secrets and trade secrets,
pricing information, business acquisition plans, and all other information
relating to the operation of the Company and/or its Affiliates, whether tangible
or intangible, whether oral or in writing, and whether or not marked, labeled,
or otherwise identified as “confidential” or the like; and (ii) all copies of
any of the foregoing or any analyses, studies, reports, or properties that
contain, are based on, or reflect any of the foregoing.

 



-7-

 

 

(b) While a Participant is employed by the Company or its Affiliates and for a
one (1) year period thereafter, such Participant shall not, directly or
indirectly, (i) solicit, induce, enter into any agreement with, or attempt to
influence any individual who was an employee or consultant of the Company or its
Affiliates at any time during the time such Participant was employed by the
Company or its Affiliates, to terminate his or her employment relationship with
the Company or its Affiliates or to become employed by such Participant or any
individual or entity by which such Participant is employed or have any other
relationship or (ii) interfere in any other way with the employment, or other
relationship, of any employee or consultant of the Company or its Affiliates.

 

(c) All other promises or agreements of any kind that have been made by or
between a Participant and the Company that relate to confidentiality,
nondisclosure, intellectual property protection, non-solicitation,
non-competition or classified information with the Company shall continue to
apply in accordance with their terms (and the greater protection to the Company
applies in the event of any conflict between this Article VI and such other
agreements).

 



(d) The provisions of this Article VI may be assigned by the Company to the
purchaser or other acquirer in connection with any transaction that results in a
Realization Event (in which event the provisions of this Article VI shall
continue to be binding upon Participants and shall be enforceable by the
purchaser or other acquirer).

 

6.2 Cooperation. Participants acknowledge and agree that agreement to and
compliance with the terms and conditions of this Section 6.2 is a material
inducement for the Company to grant Awards and enter into Award Agreements in
connection therewith. If any transaction involving the sale or other disposition
of all or substantially all of the equity interests or assets of the Company or
its Affiliates is proposed by the Board, or any other transaction that could
result in a Realization Event is proposed by the Board, Participants shall
support the transaction (and not take any action inconsistent with the
transaction) and take all such action as may be reasonably requested by the
Board or the Company’s management to cause the transaction to be consummated at
the time and on the terms proposed by the Board, including, to the extent
requested: (i) reviewing and commenting on confidential offering memoranda or
similar documents; (ii) preparing projections; (iii) meeting with
representatives of prospective purchasers and participating in management
meetings; (iv) assisting in connection with the negotiation, documentation and
consummation of the proposed transaction; and (v) executing and delivering such
agreements and documents as are customary for similar transactions. No
distribution shall be made by the Company to any Participant who has failed to
comply in any material respect and after reasonable notice with the provisions
of this Section 6.2, except to the extent any such compliance is waived in
writing by the Board.

 

ARTICLE VII

 

AMENDMENT

 

7.1 Amendments. The Board may modify or amend the Plan at any time and from time
to time as it, in its sole discretion, shall deem advisable or appropriate;
provided, however, that in no event shall the Board amend the Plan (or any Award
Agreement) in a manner that, directly or indirectly, adversely affects the
rights of the Fir Tree Investors under the Plan or the Indemnification
Agreement, including without limitation any amendment that, directly or
indirectly, adversely affects any right of the Fir Tree Investors to payment
pursuant to Section 5.1(b) of the Plan and any right of the Fir Tree Investors
pursuant to the Indemnification Agreement (including without limitation any
right of the Fir Tree Investors to indemnification thereunder). The Fir Tree
Investors shall be a third-party beneficiary of this Section 7.1.

 



-8-

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 No Effect Upon Benefits. By acceptance of any Award under the Plan,
Participants agree that neither an Award nor any amount paid will affect the
benefits under any benefit plan of the Company, nor shall an Award or any amount
paid under the Plan be considered compensation for purposes of any other benefit
plan or program of the Company.

 

8.2 No Right to Continued Employment or Service. The receipt of an Award shall
not give any Participant any right to continue in the employ or service of the
Company or its Affiliates, and the right to dismiss any Participant is
specifically reserved to the Company. No employee or other person shall have any
claim or right to be granted an Award under the Plan.

 

8.3 Awards Conditioned on Certain Agreements. Participation in the Plan and/or
any Award hereunder may be subject to an employee’s execution of any agreement
having such terms and conditions as the Board deems appropriate.

 

8.4 No Restriction on Issuance of Stock or Rights. Nothing contained herein
shall limit or restrict the Board’s ability or right to grant, issue or award
equity interests in the Company or to grant Awards to existing or new
Participants.

 

8.5 Nontransferability. This Plan and Award Agreements hereunder shall inure to
the sole benefit of, and be binding upon, the parties thereto and their
respective heirs, legal representatives, successors and permitted assigns and
shall not be construed as creating any rights enforceable by any person other
than the parties thereto and their respective heirs, legal representatives,
successors and permitted assigns. No rights or interest under the Plan or an
Award Agreement shall be assignable by any Participant or the beneficiaries or
legal representatives of any Participant, and any purported assignment in
violation hereof shall be null and void.

 

8.6 No Rights as Shareholder. Nothing contained herein shall be deemed to convey
to any Participant or other person the rights of a stockholder of the Company.
Plan Bonuses shall not entitle any Participant to any dividend or voting rights
or any other rights of a stockholder of the Company.

 

8.7 Taxes.

 

(a) The Company is authorized to withhold from any payment to be made under the
Plan or an Award Agreement such amounts for income tax, social security,
unemployment compensation, excise taxes and other taxes and penalties as the
Company is required to comply with applicable laws and regulations. If you would
otherwise be entitled to a distribution by the Company in respect of your
Restricted Units and are indebted for borrowed money to the Company, or any of
its Affiliates or Subsidiaries, and such indebtedness remains outstanding at the
time that a distribution would be payable to you under the LLC Agreement, then
the Board, in its absolute discretion, may elect to reduce the amount of the
distribution to you, dollar for dollar, by the amount of such indebtedness
(together with accrued and unpaid interest thereon, if any) in repayment
thereof.

 



-9-

 

 

(b) This Plan is intended to comply with or be exempt from Section 409A of the
Code such that no amount payable hereunder shall be subject to an “additional
tax” within the meaning of Section 409A of the Code and regulations and guidance
promulgated thereunder (“Section 409A”). To the extent that any provision in
this Plan is ambiguous as to its compliance with Section 409A, the provision
shall be interpreted in a manner so that no amount payable hereunder shall be
subject to an “additional tax” within the meaning of Section 409A(a)(1)(B) of
the Code. To the extent any amount payable under this Plan would be subject to
any additional taxes or penalties imposed under Section 409A, the Board may, in
its sole discretion, use reasonable efforts to reform the provisions of this
Plan or any Award Agreement to the extent necessary so as to avoid such
additional taxes or penalties. For purposes of Section 409A, each payment made
under this Plan shall be treated as a separate payment. In no event may any
Participant directly or indirectly designate the calendar year of any payment
under the Plan, and in no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed under Section 409A on
any Participant or any other person as a result of any payment made in
accordance with the terms of this Plan.

 

(c) In the event any payments made or benefits provided to a Participant by the
Company, whether or not pursuant to this Plan, or by any other person or entity,
in connection with a change in the ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company, including any Plan Bonus (each, a “Payment” and together the
“Payments”) may be subject to a 20% excise tax imposed by Section 4999 of the
Code, or may not be deductible by the Company (or an Affiliate) as a result of
Section 280G of the Code, then the total Payments will be reduced to the
greatest amount of Payments that could be made without giving rise to the excise
tax or causing any portion of the Payments to be non-deductible as a result of
Section 280G. Payments to a Participant will be reduced in the manner that the
Company determines to have the least economic cost to such Participant and, if
and to the extent that the economic cost of different orders of reduction is
equivalent, Payments will be reduced in the inverse chronological order of when
payment would have been made to a Participant until the necessary reduction has
been achieved.

 

8.8 Unfunded Plan. All rights of a Participant or other person under this Plan
shall represent an unfunded, unsecured obligation of the Company to provide
deferred compensation. Any payments to a Participant or other person hereunder
shall be paid from the general assets of the Company, and each Participant shall
have the status of an unsecured general creditor of the Company with respect to
any amounts payable under this Plan. Notwithstanding anything herein to the
contrary, no stockholder of the Company shall have any liability with respect to
the payment of any amounts hereunder.

 

8.9 Successors and Assigns. This Plan shall be binding upon the Company and its
successors and assigns.

 



-10-

 

 

8.10 No Trust or Fiduciary Status. Nothing in this Plan shall establish any
trust or similar arrangement with regard to the rights of the Participant, nor
shall the Company or any officer, employee or service provider become a
fiduciary with respect to this Plan for purposes of Employee Retirement Income
Security Act of 1974, as amended, if applicable, or any state trust laws.

 

8.11 Enforcement. A party’s failure to enforce any provision or provisions of
this Plan or an Award Agreement shall not in any way be construed as a waiver of
any such provision or provisions, nor prevent that party thereafter from
enforcing each and every other provision of this Plan or such Award Agreement.
The rights granted parties under this Plan or an Award Agreement are cumulative
and shall not constitute a waiver of either party’s right to assert all other
legal remedies available to it under the circumstances.

 

8.12 No Promise of Employment. This Plan, any Award Agreement, and/or the grant
of a Plan Bonus shall not constitute an employment agreement and shall not
confer upon any Participant any right to continue in the employment of the
Company or any of its Affiliates. Each Participant’s employment with the Company
shall remain “at will” unless otherwise agreed to in a writing signed by an
authorized representative of the Company.

 

8.13 Notice. All notices, requests, consents and other communications under the
Plan or an Award Agreement will be in writing and will be either (i) delivered
by hand, (ii) sent by overnight courier, or (iii) sent by registered or
certified mail, return receipt requested, postage prepaid. All notices,
requests, consents and other communications under the Plan or an Award Agreement
will be deemed to have been given either (i) if by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
below, (ii) if sent by overnight courier, on the next business day following the
day such notice is delivered to the courier service, or (iii) if sent by
registered or certified mail, on the fifth business day following the day such
mailing is made. If directed to a Participant, any such notice shall be sent to
the address on file with the Company, or to such other address as such
Participant may specify in writing. If directed to the Company, any such notice
shall be sent to the Company’s principal executive office, c/o the Company’s
Secretary, or to such other address or person as the Company may specify in
writing. A copy of all notices hereunder shall be given to the Fir Tree
Investors at 505 Fifth Avenue, 23rd floor, New York, New York 10017, Attn:
General Counsel (or such other address as the Fir Tree Investors shall direct in
accordance with this Section 8.13).

 

8.14 Governing Law. The rights and obligations of all persons affected hereby
shall be construed and determined in accordance with the laws of the State of
Nevada without regard to choice of law principles, except to the extent such
laws are preempted by the Employee Retirement Income Security Act of 1974, as
amended.

 

[Signature Page Follows]

 



-11-

 

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and on its behalf by its duly authorized officer as of this 20th day of March,
2015.

 

  CIG WIRELESS CORP.                 By:  /s/ Paul McGinn       Name: Paul
McGinn       Title: Chief Executive Officer  

 



-12-

 

 

EXHIBIT A

 

[image_002.gif]

 



-1-

 

 



EXHIBIT B

 

RELEASE

 

WHEREAS, _________ (the “Employee”) and CIG Wireless Corp., a Nevada corporation
(the “Company”) are parties to a letter agreement, dated as of ___________ (the
“Agreement”), which provided for the payment of a Plan Bonus (as defined in the
Agreement) under the terms and conditions of the Agreement; and

 

WHEREAS, as a condition to receiving the Plan Bonus, the Employee is required to
execute and deliver this Release (this “Release”);

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration received or to be received in accordance with the terms of the
Agreement, it is agreed as follows:

 

1. Without prejudice to enforcement of the covenants, promises and/or rights
reserved herein, the Employee (on his own behalf and on behalf of his heirs and
legal representatives) hereby irrevocably and unconditionally releases, acquits
and forever discharges the Company, each of its past, present and future direct
and indirect affiliated entities, parents, subsidiaries, related companies and
divisions and each of their respective past, present and future stockholders,
trustees, members, partners, employee benefit plans (and such plans’
fiduciaries, agents, administrators and insurers), directors, officers
employees, agents and attorneys (individually and in their official capacities),
as well as any predecessors, future successors and assigns or estates of any of
the foregoing (collectively, “Releasees”), or any of them, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
whether under federal, state, local or foreign law, rule, regulation or
otherwise, arising out of the Agreement, Employee’s employment by the Company or
its Affiliates (as defined in the Bonus Plan), the special management incentive
program established under the Company’s 2014 Equity Incentive Plan, or the
Company’s 2015 Incentive Bonus Plan (the “Bonus Plan”), including, without
limitation, under Title VII of the Civil Rights Act of 1964, as amended, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act of 2009, the Federal Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
and the Sarbanes-Oxley Act of 2002, that the Employee now has, or has ever had,
or ever will have, against each or any of the Releasees, by reason of any and
all acts, omissions, events, circumstances or facts existing or occurring up
through the date of the Employee’s execution and delivery hereof. Anything to
the contrary notwithstanding, nothing herein shall release the Company or any
other Releasees from any claims or damages based on (i) any right the Employee
may have to enforce this Release, (ii) any right or claim that arises from acts,
omissions, events, circumstances or facts which will exist or occur after the
date this Release is executed, (iii) any right the Employee may have to vested
benefits or entitlements under any applicable plan, agreement, program, award,
policy or arrangement of the Company or its Affiliates; (iv) any right the
Employee may have to coverage, indemnification and/or advancement of legal
expenses in accordance with applicable laws and/or in any contract, corporate
document, or otherwise, between the Company or its Affiliates and the Employee,
or any director & officer or other insurance plans or policies maintained by the
Company or its Affiliates and applicable to the Employee; or (v) any right the
Employee may have to obtain contribution as permitted by law in the event of
entry of judgment against the Employee as a result of any act or failure to act
for which the Employee, on the one hand, and the Company or any other Releasees,
on the other hand, are jointly liable.

 



-1-

 

 

[To be inserted above: specific references to applicable state statutes,
depending upon employee’s state of residence and/or situs of employment]

 

2. Subject to the Employee's execution and delivery of this Release upon the
consummation of a Realization Event (as defined in the Bonus Plan), the Company
shall pay or provide (as applicable) to the Employee the payments and benefits
payable or required to be provided under the Agreement in connection with a
Realization Event.

 

3. The Employee represents and acknowledges that in executing this Release he is
not relying upon, and has not relied upon, any representation or statement not
set forth herein made by any of the agents, representatives or attorneys of the
Company with regard to the subject matter of this Release.

 

4. This Release shall not in any way be construed as an admission by the Company
or any of the Releasees that it or they have acted wrongfully.

 

5. Employee and the Company acknowledge and agree that:

 

(i) This Release shall not affect the rights and responsibilities of the Equal
Employment Opportunity Commission (the “EEOC”) or similar federal or state
agency to enforce the ADEA or other applicable laws, and further acknowledge and
agree that this Release shall not be used to justify interfering with the
Employee’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC or similar federal or state agency.
Accordingly, nothing in this Release shall preclude the Employee from filing a
charge with, or participating in any manner in an investigation, hearing or
proceeding conducted by the EEOC or similar federal or state agency, provided
that even though the Employee may file a charge or participate in an
investigation or proceeding conducted by the EEOC or similar federal or state
government agency, by executing this Release the Employee is waiving the
Employee’s ability to obtain relief of any kind from the Releasees to the extent
permitted by law; and

 

(ii) Notwithstanding anything set forth in this Release to the contrary, nothing
in this Release shall affect or be used to interfere with Employee’s protected
right to test in any court, under the OWBPA, or like statute or regulation, the
validity of the waiver of rights under ADEA set forth in this Release.

 

6. If the Employee is employed in, or, was formerly employed in the State of
California, the Employee additionally acknowledges that the Employee is aware of
and familiar with the provisions of Section 1542 of the California Civil Code,
which provides as follows:

 



-2-

 

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the general release which
if known by him must have materially affected his settlement with the debtor.”

 

If the Employee is employed in, or, was formerly employed in the State of
California, by signing this Release, the Employee hereby waives and relinquish
all rights and benefits which the Employee may have under Section 1542 of the
California Civil Code and under the law of any other state or jurisdiction to
the same or similar effect.

 

7. Should any provision hereof be invalid or otherwise unenforceable under any
law, such provision affected will be curtailed and limited to the extent
necessary to bring it within the requirements of such law, and the remaining
provisions of this Release will remain in full force and effect and be fully
valid and enforceable.

 

8. The Employee is hereby advised and encouraged by the Company to consult with
his own independent counsel before signing this Release. The Employee represents
and agrees (i) that the Employee has, to the extent he desires, discussed all
aspects of this Release with his attorney, (ii) that the Employee has carefully
read and fully understands all of the provisions of this Release and (iii) that
the Employee is voluntarily entering into this Release.

 

9. This Release shall be governed by, and construed in accordance with, the laws
of the State of [insert state of residence], without giving effect to the
conflict of laws principles thereof.

 

This Release is executed as of the ____ day of ____________, 20__.

 

 

        [Employee]  

  



-3-

 